DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 1, 2, 4-14 have been amended; support for claim 1 is found in [0026 and 0069] and Figure 2, the amendment to claims 2, 4-14 were to correct and restructure the claims.
Claims 1-17 are currently pending and have been examined on the merits in this office action.

Specification
The specification rejection is withdrawn in view of the amendments.

Claim Rejections - 35 USC § 102
The 35 USC § 102 rejections of the previous office action are withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The 35 USC § 103 rejections of the previous office action are withdrawn in view of the amendments to the claims and a new rejection is presented below.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-4, 10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10361406 B1-hereinafter Wang) in view of Seo (US 2011/0129701 A1).

Regarding claim 1, Wang teaches a flexible battery comprising a flexible battery unit, 
comprising of a cathode substrate (Wang Figure 1, current collector 110(1) relating to the cathode),
a cathode active material layer (Wang Figure 1 Cathode layer 108 considered to be the active material layer),
an electrolyte layer (Wang Figure 1 Col. 5 lines 6-28, separator 114, an electrolyte such has a gel electrolyte may be placed in association with the cathode layer; The gel electrolyte layer and the separator are be considered to be one in the same; Col. 2 lines 43-57 separator can be interspersed with the gel electrolyte),
an anode active material layer (Wang Figure 1 Anode layer 112 considered to be the active material layer),
and an anode substrate (Wang Figure 1, current collector 110(2) relating to the anode),
and an enclosure, formed by a first package layer and a second package layer, defining an interior space (Wang Figures 5 and 6, enclosure 206 define an interior space where the battery 106 is enclosed; Col. 9 lines 1-29, the enclosure top part and bottom part will surround the battery and are read as the first and second package layer).
Wang fails to teach (a) of a first protective layer and a second protective layer formed by a flexible material, (b) wherein the first protective layer is positioned within the interior space adjacent to the first package layer and the second protective layer is positioned within the interior space adjacent to the second package layer, and (c) wherein the first protective layer and the second protective layer have 
Seo discloses a secondary battery configuration. Seo teaches wherein separators 230 are disposed between the unit electrode assemblies 200a to insulate the space between the unit electrode assemblies and to insulate the electrode assembly 200 from the outside (Seo Figures 6 and 11; [0081]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the separator layers of Seo between of the battery elements and the enclosure of Wang as shown by Seo Figure 11 such that the electrode assembly is insulated from the outside. This modification of the two separator layers on top and bottom of the electrode assembly would read on the first and second protective layers being formed of a flexible material (separators are well known to be made of flexible material such as polyethylene), the first protective layer and second protective layer are adjacent to the interior space of the packaging layers, and the separator would be completely enclosed within the battery/enclosure so the length of the protective layers being smaller and narrower than the casing would be met by this modification.
The phrase “to protect against wrinkling of the first package layer and the second pack layer when the battery unit is bent” is deemed to be an intended use for the orientation of the package layers and the protective layers and thus is not given patentable weight. The orientation of the package layers and the protective layers would be capable of performing this intended use of preventing wrinkling.
In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 


Regarding claim 2, modified Wang teaches all of the claim limitations of claim 1. Seo further teaches wherein the battery unit is sandwiched between the first and second protective layers (Seo Figures 6 and 11 and [0081], separators disposed on each side of the battery elements).
The limitation of “the first and second protective layers are arranged in such a way to shield the 25battery unit from the impacts of the enclosures caused by the deformation and/or the bending of the battery” is deemed to be an intended use of the first and second protective layers and thus is not given patentable weight. The separator layers of Seo brought into Wang through the modification of claim 1 would be capable of shielding the battery from impacts.
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 

Regarding claims 3 and 4, modified Wang teaches all of the claim limitations of claim 2. While Seo fails to teach the material used for the separator layers, however, polymer sheets being used as separators are well known in the art. Wang teaches of polymer based separators, specifically polyethylene (Wang 

Regarding claim 10, modified Wang teaches all of the claim limitations of claim 1. Wang further teaches wherein the cathode substrate is an aluminum foil (Wang Col. 3 lines 31-41 cathode associated with an aluminum current collector);
the cathode active material layer is a compound of lithium (Wang Col. 5 lines 29-49 cathode layer(s) 108 may be formed from a metal oxide such as lithium cobalt oxide);
the electrolyte layer is a separator substrate soaked with electrolyte (Wang Col. 2 lines 43-57 anode and cathode layers may be separated by a polymer-based separator layer and interspersed with a gel electrolyte or other type of electrolyte; interpreting that the gel electrolyte or liquid electrolyte can be absorbed by the separator; This is common in the art as exemplified by Lin et al. US 20150188110- [0006] separator can be soaked in the electrolyte);
the anode active material layer is a graphite or graphene layer (Wang Col. 5 lines 29-49 anode layer(s) 112 may be formed from a carbon material such as graphite and the anode layer 112 is read as the anode active material layer);
and the anode substrate is a copper foil (Wang Col. 3 lines 31-41, anode is associated with a copper current collector).

Regarding claims 15 and 16, modified Wang teaches all of the claim limitations of claims 1 and 2. Wang further teaches wherein the at least one protective layer is configured to give a uniform curvature in a bending direction along which the battery is bent (Wang Figure 5). The modification of .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10361406-hereinafter Wang) in view of Seo (US 2011/0129701 A1) as applied to claim 2 above, and further in view of Uhm et al. (US 20180034108-hereinafter Uhm).

Regarding claim 5, modified Wang teaches all of the claim limitations of claim 2. Modified Wang fails to teach of an insulating layer between the separator layers and the anode/cathode substrate. 
Uhm discloses a cable type secondary battery with a layered electrode complex formed. Uhm teaches of an aluminum pouch layer 700 formed on the exterior of the outer electrode and a polymer protective coating 800 formed on the exterior of the aluminum pouch layer 700 wherein the pouch layer can include an insulation layer formed of polyester and can be used for insulation and aid in the prevention of moisture within the battery (Uhm [0152-0153]). Uhm teaches that the insulation layer is placed between the electrode and the protective coating.
Therefore, it would have been obvious as of the effective filing date to incorporate the pouch layer as taught by Uhm between the separator layers being read as the protective layers and the substrates of Wang’s such that the battery is insulated and moisture prevention of the battery can be enhanced. 

Claims 6-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10361406-hereinafter Wang) in view of Seo (US 2011/0129701 A1) as applied to claim 1 above, and further in view of Ueda (US 20130101884).

Regarding claim 6, modified Wang teaches all of the claim limitations of claim 1. Wang teaches wherein the battery is enclosed within the enclosure (Wang Figure 4 enclosure 206) and the enclosure is sealed along the peripheral edges (Wang Figure 6) but fails to explicitly teach wherein the a first and second package layer are sealed along their peripheral edges.

Ueda discloses a flexible battery and method for producing the same. Ueda teaches wherein an electrode group 12 is inserted into a two-folded laminated film and is welded or bonded as seen by the bonding margins 47 and the fold line 2 (Ueda Figure 9 [0077]). The two-folded laminated film is considered be two separate films that are welded together at the fold line prior to inserting of the battery.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to swap the enclosure of Wang with the two-folded laminated film 40 as taught by Ueda as a simple substitution that would produce expected results. The substitution of Wang’s enclosure with Ueda’s laminated film 40 would not change the function of Wang’s battery.

	Regarding claim 7, modified Wang teaches all of the claim limitations of claim 6.  Ueda further teaches the first and second package layers are made of a laminate comprising an aluminum foil having a top surface (Ueda [0069] laminated film 40 with barrier layer 41 is made of a metal foil and resin layers 42a and 42b, Figure 5; [0140] the metal foil can be an aluminum foil and the resin layers can be 
and a bottom surface laminated with a bottom polymer material (Ueda resin layer 42b, Figure 5; [0069] and [0140]).

Regarding claim 8, modified Wang teaches all of the claim limitations of claim 6. Wang fails to specify of the battery containing electrode leads that are in electrical connection with the anode and cathode substrates. 
Ueda discloses a flexible battery and method for producing the same. Ueda teaches of a negative electrode lead 13 that is connected to the negative electrode current collector tab 23 and the positive electrode lead 14 that is connected to the positive electrode current collector tab 33 (Ueda Figure 9 [0068]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate electrode leads and the connection of the lead to the current collectors as taught by Ueda into Wang’s battery. Wang fails to teach this limitation, however, a skilled artisan would recognize that some sort of inside/outside connection is required for the battery to be useable.

Regarding claim 9, modified Wang teaches all of the claim limitations of claim 8. Wang is concerned about the moisture within the battery and thus adds an impermeable layer 406 to prevent passage of water or other liquids from the exterior of the enclosure to the interior where the battery is contained (Wang Col. 9 lines 30-60). Ueda further teaches wherein the housing 11 for the laminated film 40 is not limited and may be made of a material that can prevent the entry of water vapor and can further consist of a water vapor barrier layer 41 (Ueda [0069]). Due to the material being able to prevent the entry of water vapor and due to the sealing of the battery as taught in claim 6, the laminated film is 

Regarding claim 17, modified Wang teaches all of the claim limitations of claim 7. Ueda further teaches a top and bottom polymer player that is made of polypropylene or nylon (Ueda [0069] laminated film 40 with barrier layer 41 made of a metal foil and resin layers 42a and 42b; [0140] resin layers can be polypropylene and/or nylon).


Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10361406-hereinafter Wang) in view of Seo (US 2011/0129701 A1)  as applied to claim 1 above, and further in view of Moon et al. (US 20190334219-hereinafter Moon).

Regarding claim 11, modified Wang teaches all of the claim limitations of claim 1. Wang teaches of a current collector and a cathode/anode layer associated with the current collector but fails to teach wherein the active material layers are coated onto the substrates.
Moon discloses a pouch shaped secondary battery with multiple layers of electrodes. Moon teaches of active material layers being coated on one or both surfaces of the electrode current collector (Moon Figure 1 [0050]). This is a known technique that is used within the art.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to ensure that the anode/ cathode layers of Wang, which correspond to the active materials, are coated on the current collectors as taught by Moon. A skilled artisan would recognize that the active material layers can be coated on the current collectors and would not involve any inventive step with doing so.

Regarding claims 12 and 13, modified Wang teaches all of the claim limitations of claim 1 above. Wang teaches a single cathode layer, anode layer, and separator but the battery 106 may include any number of cathode layers, anode layers, and separator layers in an alternating manner (Wang Figure 1 Col. 5 lines 6-28). Therefore, the addition of multiple layers as claimed would be obvious to a skilled artisan and a rearrangement of parts could be done to get the specific orientation of the layers. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Furthermore, Moon discloses a pouch shaped secondary battery with multiple layers of electrodes. Moon teaches wherein the battery element can include additional layers in the claimed order (Moon Figure 1; [0050]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate multiple layers as taught by both Wang and Moon such that the structure are incorporated within the battery. A skilled artisan would recognize the addition of more layers would increase the capacity for the battery.

Regarding claim 14, modified Wang teaches all of the claim limitations of claim 13. Modified Wang teaches wherein the battery unit further comprises additional first set of layers and additional second set of layer in an alternate order (Wang Figure 1 Col. 5 lines 6-28; and Moon Figure 1 [0050]). Again, Wang teaches that multiple layers can be added and Moon teaches the specific structure of the layers (C) and layers (A) as an example relating to the claim. A skilled artisan could use the teachings of both references separately and arrive at the structure that is required in the claims. 


Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that the amended claims overcome the prior art because (a) the protective layers of the prior art are a part of the casing enclosure and thus would not read on the amended claim limitation of the protective layer being shorter and narrower than the casing. The rejection has been updated with a new teaching for the protective layers rendering the arguments moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727